Exhibit 10.6
KEITHLEY INSTRUMENTS, INC.
SUPPLEMENTAL DEFERRAL PLAN
Amended and Restated January 1, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE ONE
    4  
ARTICLE TWO
    4  
ARTICLE THREE
    5  
ARTICLE FOUR
    6  
ARTICLE FIVE
    7  
ARTICLE SIX
    8  
ARTICLE SEVEN
    9  
ARTICLE EIGHT
    9  
ARTICLE NINE
    10  
ARTICLE TEN
    10  
ARTICLE ELEVEN
    11  
ARTICLE TWELVE
    11  
ARTICLE THIRTEEN
    13  
ARTICLE FOURTEEN
    14  
ARTICLE FIFTEEN
    14  
ARTICLE SIXTEEN
    14  
ARTICLE SEVENTEEN
    15  
ARTICLE EIGHTEEN
    15  

 

i



--------------------------------------------------------------------------------



 



KEITHLEY INSTRUMENTS, INC.

SUPPLEMENTAL DEFERRAL PLAN

(Amended and Restated January 1, 2008)
THIS AMENDED AND RESTATED KEITHLEY INSTRUMENTS, INC. SUPPLEMENTAL DEFERRAL PLAN
(the “Plan”) was originally established effective September 1, 1999, by Keithley
Instruments, Inc., a corporation with principal offices and place of business in
the State of Ohio, hereinafter referred to as the “Corporation.” The Corporation
now amends and restates this Plan, effective January 1, 2008.
WITNESSETH:
WHEREAS, the Corporation currently maintains an unfunded deferred compensation
plan primarily for the purpose of providing additional deferred compensation
benefits for a select group of management or highly compensated employees; and
WHEREAS, the Corporation intends that the Plan at all times shall be
administered and interpreted in such a manner as to qualify for the limited
exemption available under section 201(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) from selected provisions of ERISA
Title I; and
WHEREAS, the Corporation desires to amend and restate the Plan to comply with
the relevant requirements of Section 409A of the Internal Revenue Code of 1986
(the “Code”) and the Treasury Regulations thereunder;
WHEREAS, any amounts deferred in the calendar years beginning on or after
January 1, 2005 under this Plan, and any earning thereon shall be governed by
the terms and conditions of this amended and restated Plan; and
NOW, THEREFORE, in consideration of the premises, the Corporation hereby amends
and restates, and republishes the Keithley Instruments, Inc. Supplemental
Deferral Plan as amended and restated effective January 1, 2008:
DEFINITIONS:
Account. A bookkeeping account established by the Corporation in the name of a
Participant and kept as part of the Corporation’s regular books and records that
indicates such Participant’s interest in the Plan. Each individual participating
in the Plan as a Participant shall have an Account established and maintained in
his or her name, and the Corporation (or its designee) shall credit or charge to
such Account (i) any and all amounts deferred hereunder by or on behalf of such
Participant, (ii) any and all amounts credited by the Corporation pursuant to
Paragraph 1.03 hereof, (iii) any interest or dividends credited thereto in
accordance with this Plan and (iv) any investment earnings or gains credited, or
losses charged, thereto in accordance with Article Four of this Plan, (v) any
distributions directly or indirectly charged to such Participant or his or her
beneficiaries hereunder (including direct transfers, and tax withholdings and
remittances); and (vi) any Plan and Plan-related costs or expenses charged
thereto. The existence of such Account shall not create, and shall not be deemed
to create, a trust of any kind, or a fiduciary relationship between the
Corporation and the Participant, his or her designated beneficiary, or other
beneficiaries under the Plan.

 

 



--------------------------------------------------------------------------------



 



Affiliate. Any corporation, partnership, limited liability company, joint
venture, association, or similar organization or entity, which is a member of a
controlled group of corporations that includes, or which is an entity which is
under common control with, the Corporation. For purposes of determining the
presence of a “controlled group of corporations, or “common control,” the
standards set forth in Section 414(b) and 414(c) of the Code and related
regulations, as interpreted and applied by the Corporation acting in its sole
discretion, shall apply.
Calendar Year. January 1 to December 31.
Compensation. As applicable, the total salary, bonuses and commissions, or
director’s and meeting fees, paid or due to be paid by the Corporation to a
Participant in a Calendar Year, including any amount deferred pursuant to
Article One hereof.
Corporation. Keithley Instruments, Inc. is an Ohio corporation. The Corporation
shall act through its board of directors (the “Board”), which may delegate some
or all of its rights, duties and responsibilities to one (1) or more committees
of the Board, and/or to one (1) or more officers of the Corporation; provided,
that any such delegation by the Board shall be in writing.
Early Retirement Date. The date the Participant attains 55 years of age.
Effective Date. July 1, 1999. The effective date of this amendment and
restatement, however, is January 1, 2008.
Election to Defer. A written notice filed by the Participant with the
Corporation in substantially the form attached hereto as Exhibit A, specifying
the amount (if any) of Compensation to be deferred.
Eligible Individual. Any individual employed by the Corporation or an Affiliate
(or both) who satisfies the Minimum Eligible Compensation Level and has been
selected by the President of the Corporation (acting in his sole discretion) to
participate herein. Such term shall include any individual who provides personal
services as a non-employee director of the Corporation without regard to the
Minimum Eligible Compensation Level. Any individual who qualifies as an Eligible
Individual shall be entitled to participate herein in accordance with the
provisions of Paragraph 1.01 hereof.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and then
in effect.

 

2



--------------------------------------------------------------------------------



 



Minimum Eligible Compensation Level. For the Plan Year starting January 1, 2008,
Compensation of at least $120,000 as determined for the preceding Calendar Year.
Normal Retirement Date. The date a Participant attains 65 years of age.
Participant. An Eligible Individual who participates in the Plan, for as long as
such Individual maintains an interest in the Plan.
Participant Annual Deferral. The portion of a Participant’s Compensation that he
or she elects to defer for a Calendar Year.
Plan. This Plan, together with any and all amendments or supplements thereto.
Plan Administrator. The Corporation, acting by and through the Board or its
designee(s).
Plan Year. The Calendar Year.
Separation from Service. Termination of employment with the Corporation and all
Affiliates (whether by death, disability, retirement, or otherwise) which ends
or substantially reduces the personal services that a Participant performs (or
is expected to perform) for the Corporation and all Affiliates. Except in the
case of a Participant on a bona fide leave of absence as provided below, a
Participant is deemed to have incurred a Separation from Service if the level of
services to be performed by the Participant after a date certain is reasonably
expected to be reduced to twenty percent (20%) or less of the average services
rendered by the Participant during the immediately preceding 36-month period (or
the total period of employment, if less than 36 months), disregarding period
during which such Participant was on a bona fide leave of absence.
A Participant absent from work due to military leave, sick leave, or other bona
fide leave of absence shall incur a Separation from Service on the first date
immediately following the later of: (a) the six month anniversary of the
commencement of the leave, or (b) the expiration of the Participant’s right, if
any, to reemployment under statute or contract. Notwithstanding the foregoing, a
Participant who is absent from work due to a physical or mental impairment that
is expect to result in death or last for a continuous period of at least six
months and that prevents the Participant from performing the duties of his or
her position of employment or a similar position shall be deemed to have
incurred a Separation from Service on the first date immediately following the
29-month anniversary of the commencement of the leave.
Specified Employee. A Participant who, as of the date of his or her Separation
from Service, is a “key employee” of the Corporation or any Affiliate, so long
as the Corporation’s stock (or the stock of any Affiliate) is publicly traded on
an established securities market or otherwise. A Participant is a key employee
if he or she meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5)) at any time during the 12-month period ending on a given
“specified employee identification date.” Such key employee shall be treated as
a key employee for the entire 12-month period beginning on the “specified
employee effective date.” For purposes of this paragraph the “specified employee
identification date” shall mean December 31. The “specified employee effective
date” shall mean the first day of the fourth month following the “specified
employee identification date,” or such earlier date as is selected by the
Corporation.

 

3



--------------------------------------------------------------------------------



 



For purposes of determining whether a Participant is a Specified Employee, the
compensation of the Participant shall be determined in accordance with the
definition of compensation provided under Treasury
Regulation Section 1.415(c)-2(a) (i.e., wages within the meaning of Code Section
3401(a) for purposes of income tax withholding at the source, plus amounts
excludible from gross income under Code Section 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k) or 457(b), without regard to rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed). Notwithstanding the foregoing, if a different
definition of compensation has been designated by the Corporation with respect
to another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition as provided
under Treasury Regulation Section 1.415(c)-2(a), unless the Corporation elects
(by applicable corporate action) to use a different definition of compensation
with respect to all nonqualified deferred compensation plan maintained by the
Company.
ARTICLE ONE
1.01 Eligibility. (a) Any individual who is an Eligible Individual may become a
Participant in the Plan as of the first day of the Plan Year next following the
date such individual becomes an Eligible Individual. As a condition of
participation, each Eligible Individual shall be required to execute a
participation agreement in the form annexed hereto as Exhibit B. (b) Once an
Eligible Individual becomes a Participant, he or she shall remain a Participant
until death, or if earlier, until his or her Account is fully distributed;
however, an individual shall only be an active Participant while an Eligible
Individual. (c) In the case of any Eligible Individual who first becomes a
Participant after the Effective Date, the Plan Administrator shall specify the
date as of which such Individual commences participation hereunder.
1.02 Deferral Election. Commencing on the Effective Date, and continuing through
the date on which an Eligible Individual ceases to qualify as an Eligible
Individual, an Eligible Individual shall be entitled to elect to defer, and have
credited to his or her Account, up to 100% of his or her Compensation. Any
amounts not paid to an Eligible Individual because it has been deferred shall be
credited to such Individual’s Account within thirty (30) days of the date such
amounts otherwise would have been paid to such Individual.
1.03 Crediting Corporate Amounts. From time to time, the Corporation may credit
each Participant’s Account, in amounts and using such methods, allocation
criteria and standards as the Corporation shall determine in its sole
discretion. Any amounts so credited shall be credited to each Participant’s
Account within thirty (30) days following the date such amounts are declared.
ARTICLE TWO
2.01 Responsibility for Administration of the Plan. (a) The Plan Administrator
shall be responsible for the management, operation and administration of the
Plan. The Plan Administrator may employ others to render advice with regard to
its responsibilities under this Plan. It may also allocate its responsibilities
to others and may exercise any other powers necessary for the discharge of its
duties. (b) The primary responsibility of the Plan Administrator is to
administer the Plan for the benefit of the Participants and their beneficiaries,
subject to the specific terms of the Plan. The Plan Administrator shall
administer the Plan in accordance with its terms and shall have the power to
determine all questions arising in connection with its administration,
interpretation and application. Any such determination shall be conclusive and
binding upon all persons. The Plan Administrator shall have all powers necessary
or appropriate to accomplish its duties.

 

4



--------------------------------------------------------------------------------



 



2.02 Information from Corporation. The Corporation and each Affiliate shall
provide to the Plan Administrator, on an accurate and timely basis, the
information needed to properly administer the Plan. The Plan Administrator may
rely upon the correctness of all such information as is so supplied and shall
have no duty or responsibility to verify such information. The Plan
Administrator shall also be entitled to rely conclusively upon all tables,
valuations, certifications, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the Plan
Administrator with respect to the Plan.
2.03 Investment. The Corporation shall determine, in its sole discretion,
whether to dedicate or encumber corporate assets, or engage in investment
activities, to place the Corporation in a position to discharge and otherwise
satisfy its liabilities under the Plan. Notwithstanding the preceding sentence
to the contrary, each Participant with an interest in the Plan acknowledges,
consents and agrees that his or her rights under the Plan are defined by, and
limited to, such Participant’s Account, and that he or she has no right, title
or interest to, or any interest in or claim to (whether at law or in equity) any
investments made or funds established by the Corporation to facilitate the
discharge of the Company’s Plan liabilities.
ARTICLE THREE
3.01 Vesting of Plan Interests. Regardless of the circumstances under which a
Participant’s relationship with the Corporation terminates, that portion of the
Participant’s Account attributable to deferrals made pursuant to Paragraph 1.02,
including any investment gains or losses on such Deferrals, shall be one hundred
percent (100%) vested. Contributions by the Corporation credited to said
Participant’s Account (whether pursuant to Paragraph 1.03, or otherwise),
including any investment gains or losses on such contributions, will vest in
accordance with the following schedule:

          Completed Years Of Plan Participation   Vested Percentage  
Less than 1
    0 %
1 but less than 2
    33 %
2 but less than 3
    67 %
3 or more
    100 %

provided, that if a Participant’s relationship with the Corporation and all
Affiliates terminates prior to the completion of three (3) Completed Years of
Plan Participation, such Participant shall forfeit the forfeitable portion of
his or her Account; and provided, further, that if a Participant’s relationship
with the Corporation and all Affiliates terminates or is terminated “for cause,”
no benefits of any kind will be payable under the terms of this Plan, other than
such Participant’s interest in deferrals made pursuant to Paragraph 1.02 hereof.

 

5



--------------------------------------------------------------------------------



 



3.02 Vesting Upon Change in Control. Immediately upon any Change in Control (as
defined below), notwithstanding any other contrary provisions herein (including,
without limitation, Paragraph 3.01 hereof), each Participant’s interest in all
amounts credited to his Account under this Plan shall fully and immediately vest
and become nonforfeitable, and all forfeiture provisions otherwise imposed
hereunder (including those set forth in Paragraph 3.01 hereof) shall be null,
void and unenforceable and have no further force or effect.
For purposes of this paragraph, a Change in Control shall be deemed to have
occurred if and when: (a) any tender offer is made and consummated for the
ownership of twenty-five percent (25%) or more of the outstanding voting
securities of the Corporation; (b) the Corporation is merged or consolidated
with another entity and, as a result of such merger, reorganization or
consolidation, less than seventy-five (75%) of the outstanding voting interests
of the surviving or resulting entity is owned in the aggregate by the
Corporation, or by the former shareholders of the Corporation, as determined
immediately prior to such merger, reorganization or consolidation; (c) the
Corporation sells substantially all of its assets to another entity (including
one or more Affiliated Companies, as defined below if applicable) which is not
at least eighty percent (80%) owned by the Corporation; or (iv) a person, within
the meaning of Section 3(a)(9) or of Section 13(d)(3) (as in effect on the date
hereof) of the Securities Exchange Act of 1934 (the “Exchange Act”), acquires,
other than by reason of inheritance, twenty-five percent (25%) or more of the
outstanding voting securities of the Corporation (whether directly, indirectly,
beneficially or of record). In making any such determination, transfers made by
a person to an affiliate of such person (as determined by the Board prior to
such transfer), whether by gift, devise or otherwise, shall not be taken into
account. For purposes of this Plan, ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(1)(i) as in effect on the date hereof pursuant to
the Exchange Act.
For purposes of this paragraph, “Affiliated Company” or “Affiliated Companies”
means the Corporation, any and all corporations, limited and/or general
partnerships, limited liability companies, business trusts, or other trades or
businesses, in which the Corporation holds a direct or indirect ownership
interest, or a profits or beneficial interest, in excess of fifty percent (50%).
ARTICLE FOUR
4.01 Earnings or Losses on Deferred Amounts. The Corporation hereby agrees that
it will credit the Participant’s Retirement Account in an amount equal to the
investment earnings or losses attributable to such Participant’s Retirement
Account. For this purpose, contributions to the Retirement Account as defined in
Paragraphs 1.02 and 1.03 above shall be assumed to have been invested in the
fund or funds selected by the Participant on or about the day the monies would
otherwise have been payable were it not for the election to defer. Commencing
with the first calendar quarter that follows the Participant’s commencement of
participation in the Plan and continuing thereafter for each subsequent calendar
quarter in which the Participant participates in the Plan, no later than the
next to last business day of the calendar quarter the Participant may (but is
not required to) elect, by submitting a new Allocation Election Change Form to
the Plan Administrator, to add or delete one or more Investment Option(s) to be
used to determine the additional amounts to he credited to his or her Account
Balance. If an election is made in accordance with the previous sentence, it
shall apply to the next calendar quarter and continue thereafter for each
subsequent calendar quarter in which a Participant participates in the Plan,
unless changed in accordance with the previous sentence.

 

6



--------------------------------------------------------------------------------



 



ARTICLE FIVE
5.01 Election to Defer Compensation. The Participant may defer all or a portion
of his or her Compensation by filing an Election of Deferral. An Election of
Deferral must be filed no later than December 31 of the year prior to the
Calendar Year in which it pertains and shall be effective on the first day of
such Calendar Year; however, for the Plan Year in which an Eligible Individual
first becomes eligible to participate in the Plan, such election must be made
within thirty (30) days of the date such Individual first becomes eligible and
in any event before the effective date of participation, and only Compensation
earned after the date of election shall be taken into account. Each Election of
Deferral shall be effective only in the Calendar Year to which the Election of
Deferral applies. Any subsequent Election of Deferral, to be effective must be
filed no later than December 31 of the year prior to the Calendar Year in which
deferral is sought.
5.02 Transfer, Consolidation of Corporate Interests. A Participant with a vested
interest in one (1) or more other unfunded, elective deferred compensation plans
maintained by the Corporation (including, without limitation, interests held
under the Keithley Instruments, Inc. Deferred Compensation Plan (as amended))
may effect a transfer of interests between such plans and this Plan by accepting
an interest in the Plan in lieu of some or all of the interest(s) then held
under such other deferred compensation plan. To do so, however, such Participant
and the Corporation must agree to compromise and extinguish outright such
Participant’s interest under such other Plan, in full accord and satisfaction of
such other plan interest, and in addition consent and agree to each of the
following terms and conditions: (a) extinguishment of the interest held under
the other Keithley maintained plan shall be a condition precedent to the
creation of the indicated Plan interest; (b) a Plan interest created as a result
of this paragraph shall only be created (and other plan interests are only
extinguished) as of the last day of a calendar month selected by the
Participant, based on the interests then held under such other plan; (c) both
the Participant and the Corporation must consent and agree to such transfer of
interest; (d) the extinguishment of such other deferred compensation plan
interests must not be prohibited under the terms of such other plan(s); (e) any
such transfer of interest must not materially accelerate the date such other
plan interest(s) otherwise would be paid to (or in respect of) the Participant;
and (f) any such transfer of interest must not have the effect of accelerating
the interest held under such other plan(s) for federal tax purposes (including,
without limitation, the economic benefit and constructive receipt income tax
doctrines).
5.03 Petition to Cease Deferrals Mid-Year. In the event a Participant incurs an
unforeseeable emergency as defined in Paragraph 10.03, the Participant may
petition the Plan Administrator to allow for a cessation of the monies being
deferred hereunder during the Calendar Year. It shall be at the sole discretion
of the Plan Administrator, after considering the circumstances of each such
case, to either grant or reject such a request and, if granted, the Participant
shall be prohibited from making deferrals under Paragraph 1.02 for the remainder
of the Calendar Year in question and for the next succeeding Calendar Year.

 

7



--------------------------------------------------------------------------------



 



ARTICLE SIX
6.01 Retirement and Termination Benefit. Following the date the Participant
Separates from Service with the Corporation and all Affiliates, or if later,
attains his or her Normal Retirement Date or Early Retirement Date, the
Corporation shall thereafter pay to the Participant, his or her Account. A
Participant’s Account shall be payable in substantially equal annual
installments for the period of time selected by the Participant in Exhibit A
(Election Deferral Form) attached hereto. The amount of each annual installment
shall be determined at the sole discretion of the Plan Administrator based on
the value of the Participant’s Account at the date payment is due, based on the
interest rates prevailing at that time. Such payments shall commence on or about
the first day of the first month following the Participant’s Separation from
Service or retirement date (as applicable).
In the event the Participant is a Specified Employee (as previously defined
herein) such payment shall not begin before the date that is six (6) months
after the date that the Participant experiences a Separation from Service (other
than due to the Participant’s death or Disability). In the event a Participant
who is a Specified Employee has elected to receive benefits under this Plan in
annual installment payments, such installments that would normally be paid
during the six (6) months following the date that the Participant experiences a
Separation from Service, shall be accumulated and paid no earlier than the first
day of the seventh (7th) month following the date of Participant’s Separation
from Service.
6.02 Accelerated Payments. The Plan Administrator shall make payment of all or a
part of the Participant’s Account balance, in accordance with Paragraph 3.02,
before any payments would otherwise be due, in each of the following
circumstances (subject to the indicated conditions and restrictions): (a) if the
Plan fails to meet the requirements of Code Section 409A and the Treasury
Regulations thereunder (but limited to the amount required to be included in
income as a result of the failure to comply with the requirements of Code
Section 409A and the Treasury Regulations thereunder); or (b) to the extent such
Plan interest is awarded or otherwise becomes payable to a former spouse of a
Participant, under the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)); or (c) if there occurs a Change in Control (as defined
under Paragraph 3.02 hereof) that also qualifies as a Change in Control within
the meaning of Treasury Regulation Section 1.409A-2(i)(5)(i)-(vii) and as
described in this Section 6.02.
For purposes of this Paragraph 6.02, a Change in Control under Treasury
Regulation Sections 1.409A-2(i)(5)(i)-(vii) occurs if (a) a change in ownership
occurs whereby a person, or a group of persons acting together, acquires more
than fifty percent (50%) of the stock of the Corporation, measured by voting
power or value; (b) a change in effective control occurs if, over a twelve (12)
month period: (i) a person or group acquires stock representing thirty percent
(30%) of the voting power of the Corporation; (ii) a majority of the members of
the Board of Directors of the parent corporation is replaced by directors not
endorsed by the persons who were members of the Board before the new directors’
appointment; or (iii) a Change in Control based on the sale of assets occurs if
a person or group acquires forty percent (40%) or more of the gross fair market
value of the assets of the Corporation over a twelve (12) month period. The
determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.
In the event the Participant is a Specified Employee (as previously defined
herein) any payment otherwise permitted or required by this Paragraph 6.02 shall
not begin before the date that is six (6) months after the date of the Change in
Control. In the event a Participant who is a Specified Employee has elected to
receive benefits under this Plan in annual installment payments, such
installments that would normally be paid during the six (6) months following the
Change in Control, shall be accumulated and paid no earlier than the first day
of the seventh (7th) month following the date of the Change in Control.

 

8



--------------------------------------------------------------------------------



 



ARTICLE SEVEN
7.01 Disability Benefit. The Participant shall be entitled to receive payments
hereunder following such Participant’s Separation from Service date but prior to
his or her Normal Retirement Date or Early Retirement Date (as applicable), if
it is determined by a duly licensed physician selected by the Corporation that,
because of ill health, accident, or disability, the Participant was no longer
able to properly and satisfactorily perform his or her regular duties for the
Corporation. If the Participant’s relationship with the Corporation terminated
pursuant to this paragraph, the benefit payable hereunder shall be the vested
value of the Participant’s Account on the date of the physician’s disability
determination. The Disability Benefit payable under this Article shall be
payable in equal annual installments for the period of time selected by the
Participant in Exhibit A (Election Deferral Form) attached hereto, with the
first payment due on or about the first day of the third month following the
determination of disability.
ARTICLE EIGHT
8.01 Death Benefit Prior to Commencement of Benefits. In the event of the
Participant’s death prior to commencement of benefit payments, the Corporation
shall distribute such Participant’s Account as soon as practicable, however, no
later than ninety (90) days following the date of such Participant’s death. The
benefit payable under this Article shall be distributed to the Participant’s
beneficiary in a lump sum payment (less any applicable withholding) and will be
paid according to the last beneficiary designation received by the Corporation
from the Participant prior to his or her death. If no such designation has been
received by the Corporation, such payment shall be made to the Participant‘s
surviving legal spouse. If the Participant is not survived by a legal spouse, or
if such spouse shall fail to so appoint, the said payment shall be made to the
then living children of the Participant, if any, in equal shares. If there are
no surviving children, the payment will be made to the estate of the later to
die of the Participant and (if any) his or her legal spouse. Such payment shall
be made on or about the first day of the third month following the Participant’s
death; provided, that the Plan Administrator in its sole discretion may delay
payment of the benefit described in this paragraph for a period not to exceed
one hundred eighty (180) days, in order to resolve any dispute arising over the
proper identity of the parties entitled to receive such payment.
8.02 Death Benefit After Commencement of Benefits. In the event a Participant
dies after the commencement of benefit payments, but prior to the completion of
all such payments due and owing hereunder, the Corporation shall continue to
make such payments, in installments over the remainder of the period specified
in Exhibit A hereof, as if the Participant had survived. Such continuing
payments shall be made to the Participant’s designated beneficiary in accordance
with the last such designation received by the Corporation from the Participant
prior to his or her death. If no such designation has been received by the
Corporation, such payments shall be made to the Participant’s surviving legal
spouse. If such spouse dies before receiving all payments to which he or she is
entitled hereunder, then payments shall continue, for the remainder of the
payment period, to such person or persons, including his or her estate, as he or
she may designate in the last beneficiary designation received by the
Corporation from such spouse prior to his or her death. If the Participant is
not survived by a legal spouse, or if such spouse shall fail to so appoint, then
said payments shall be made to the then living children of the Participant, if
any, in equal shares. If there are no surviving children, the payments will be
made to the estate of the later to die of the Participant and (if any) his or
her legal spouse. Such continuing payments shall commence as of the first day of
the first month following the Participant’s death.

 

9



--------------------------------------------------------------------------------



 



ARTICLE NINE
9.01 Termination Benefits. In the event the Participant’s relationship with the
Corporation and all Affiliates terminates for any reason other than death,
Disability or for cause, the Corporation shall pay to the Participant a
Termination Benefit upon the Separation from Service. The amount payable shall
be equal to the Participant’s vested Account as of the date of the Separation
from Service and shall be payable in equal annual installments for the period of
time selected by the Participant in Exhibit B (Participation Agreement) attached
hereto. Such payments shall commence no later than ninety (90) days following
the Participant’s Separation from Service.
In the event the Participant is a Specified Employee (as previously defined
herein) such payment shall not begin before the date that is six (6) months
after the date that the Participant experiences a Separation from Service (other
than due to the Participant’s death or Disability). In the event a Participant
who is a Specified Employee has elected to receive benefits under this Plan in
annual installment payments, such installments that would normally be paid
during the six (6) months following the date that the Participant experiences a
Separation from Service, shall be accumulated and paid to such Participant (or
in the event of his death, to his estate) no earlier than the first day of the
seventh (7th) month following the date of such Participant’s Separation from
Service.
9.02 Termination for Cause. Termination “for cause” shall mean (i) conviction of
robbery, bribery, extortion, embezzlement, fraud, grand larceny, burglary,
perjury, income tax evasion, misapplication of company funds, false statements
in violation of 18 U.S.C. Sec. 1001, and any other felony that is punishable by
a term of imprisonment of more than one year, or (ii) any breach of the
participant‘s duty of loyalty to the corporation, any acts of omission in the
performance of his company duties not in good faith or which involve intentional
misconduct or a knowing violation of law, or any transaction in the performance
of his company duties from which the participant derived an improper personal
benefit. In the event the Participant’s relationship with the Corporation and
all Affiliates is terminated for cause, no benefits of any kind will be due or
payable under the terms of the Plan and such Participant’s Account (less such
Participant’s interest in the Account attributable to deferrals) shall be
forfeited.
ARTICLE TEN
10.01 Application for Unforeseeable Emergency Distribution. In the event a
Participant incurs an unforeseeable emergency, as defined in Paragraph 10.03,
such Participant may apply to the Plan Administrator for an unforeseeable
emergency distribution. After a Participant’s death, his or her beneficiary may
apply for an unforeseeable emergency distribution, and references herein to the
Participant shall include the beneficiary. The Plan Administrator shall consider
the circumstances of each such case, and the best interests of the Participant
and his or her family, and shall have the right, in its sole discretion, to
allow such application, in full or in part, or to refuse to make an
unforeseeable emergency distribution.
10.02 Amount of Distribution. In no event shall the amount of any unforeseeable
emergency distribution exceed the amount that is reasonably necessary to satisfy
the emergency need. Whether a Participant is faced with an unforeseeable
emergency is to be determined based on the relevant facts and circumstances of
each case, but, in any such case, a distribution on account of an unforeseeable
emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under the Plan. Payment of any such distribution shall be made within thirty
(30) days following the determination that a distribution will be permitted
under this Article 10.

 

10



--------------------------------------------------------------------------------



 



10.03 Unforeseeable Emergency. For purposes of this Article, an “unforeseeable
emergency” means: (a) a severe financial hardship to the Participant resulting
from an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s dependent (as defined in Code
Section 152, without regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B));
(b) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.
10.04 Further Deferrals. A Participant who receives an unforeseeable emergency
distribution shall be prohibited from making deferrals under Paragraph 1.02 for
the remainder of the Calendar Year in which the distribution is made and for the
next succeeding Calendar Year.
10.05 Rules Adopted by Plan Administrator. The Plan Administrator shall have the
authority to adopt additional rules relating to unforeseeable emergency
distributions. In administering these rules, The Plan Administrator shall act in
accordance with the principle that the primary purpose of this Plan is to
provide additional retirement income, not additional funds for current
consumption.
10.06 Limit on Number of Distributions Due to Unforeseeable Emergency. No
Participant may receive more than one unforeseeable emergency distribution in
any Calendar Year
10.07 In-Service Distribution. At the time of completing an “Election of
Deferral”, a Participant may elect to receive an In-Service Distribution, so
long as such Distribution specifies a date of distribution or prescribes a fixed
schedule of distributions.
10.08 Timing of Distribution. An In-Service Distribution shall be made (or in
the case of a schedule, commence) on the date elected by the Participant. In all
cases, such date elected must be before the Normal Retirement Date.
10.09 Amount of In-Service Distribution. The amount of an In-Service
Distribution shall in any event be specified by the Participant, up to one
hundred percent (100%) of the amounts deferred by the Participant under
Paragraph 1.02 hereof, plus any investment gains or losses attributable thereto.
ARTICLE ELEVEN
11.01 Beneficiary Designation. The Participant shall have the right, at any
time, to submit in substantially the form attached hereto as Exhibit C, a
written designation of primary and secondary beneficiaries to whom payment under
this Plan shall be made in the event of his or her death prior to complete
distribution of the benefits payable. Each beneficiary designation shall become
effective only when receipt there of is acknowledge in writing by the
Corporation. The Corporation shall have the right, in its sole discretion, to
reject any beneficiary designation which is not in substantially the form
attached hereto as Exhibit C. Any attempt to designate a beneficiary, otherwise
than as provided in this Article, shall be ineffective.
ARTICLE TWELVE
12.01 No Trust Created. Nothing contained in this Plan, and no action taken
pursuant to its provisions by any individual shall create, or be construed to
create, a trust of any kind, or a fiduciary relationship between the Corporation
and any other individual.

 

11



--------------------------------------------------------------------------------



 



12.02 Benefits Payable Only From General Corporate Assets: (Unsecured General
Creditor Status of Participant). (a) Payments to the Participant or any
beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Corporation; and
no individual shall have any interest in any such asset by virtue of any
provision of this Plan. The Corporation’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future. To the extent that
any individual acquires a right to receive payments from the Corporation under
the provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Corporation; no such individual shall have or
acquire any legal or equitable right, interest or claim in or to any property or
assets of the Corporation. (b) In the event that, in its discretion, the
Corporation purchases an insurance policy or policies insuring the life of a
Participant (or any other property), to allow the Corporation to recover or meet
the cost of providing benefits, in whole or in part, hereunder, no Participant
or beneficiary shall have any rights whatsoever therein or in the proceeds
therefrom. The Corporation shall be the sole owner and beneficiary of any such
insurance policy or property and shall possess and may exercise all incidents of
ownership therein.
12.03 No Contractual Relationship. Nothing contained herein shall be construed
to be a contract for personal services for any term of years, or as conferring
upon the Participant the right to continue to render services to the Corporation
in his or her present capacity or in any capacity. It is expressly understood
that this Plan relates to the payment of deferred compensation for the
Participant’s services, payable after such Participant’s relationship with the
Corporation terminates, and is not intended to be a personal services contract.
12.04 Interests Not Transferable. No Participant or beneficiary under this Plan
shall have any power or right to transfer, assign, anticipate, hypothecate or
otherwise encumber any part of all of the interest otherwise distributable
hereunder. No such Plan interest shall be subject to seizure by any creditor of
any such Participant or beneficiary, by any proceeding at law or in equity, nor
shall such interest be transferable by operation of law in the event of
bankruptcy, insolvency or death of the Participant or beneficiary. Any such
attempted assignment shall be void. No such right, benefit or interest shall be
liable for or subject to the debts, contracts, liabilities, or torts of the
individual entitled to such benefits, including claims for alimony, support, or
separate maintenance by the spouse or ex-spouse of the Participant. If a
Participant should become insolvent or bankrupt, or attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge any right to benefits under
this Plan, such Participant’s interest in the Plan, in the discretion of the
Plan Administrator, shall be extinguished. In such event, the Plan Administrator
in its sole discretion may hold or apply the interest at issue, or any part
thereof, for the benefit of such Participant, such Participant’s spouse, or such
Participant’s beneficiary, in such manner as the Plan Administrator in its sole
discretion may deem proper. Notwithstanding the generality of the foregoing, the
Corporation shall have the unrestricted right to set off against or recover out
of any payments or benefits becoming payable to or for the benefit of a
Participant, at the time such payments or benefits otherwise become payable
hereunder, any amounts owed or owing to the Corporation by such Participant.
12.05 Indemnification Against Third Party Claims. Each Participant, by executing
a Participation Agreement and becoming a Participant hereunder, acknowledges and
agrees to indemnify and hold the Corporation harmless from and against any
damages, losses and expenses (including without limitation litigation costs
incurred by the Corporation in connection with the administration of the Plan)
arising from third-party claims disputes involving such Participant’s Plan
interest (including without limitation, tax liens and levies, creditors’ claims,
garnishment and bankruptcy proceedings, and proceedings in domestic relations
court).
12.06 Hold Harmless of Corporate Agents. The Corporation, and its directors,
officers and employees, shall be free from liability, joint or several, for
personal acts, omissions, and conduct, and for the acts, omissions and conduct
of duly appointed agents, in the administration of this Plan so long as taken in
good faith.

 

12



--------------------------------------------------------------------------------



 



12.07 Taxes; No Guarantee of Tax Consequences. The Corporation shall be entitled
to withhold and remit any federal, state and local taxes from any distribution
(including any interest earned) made hereunder which such Corporation believes
are necessary, appropriate, or required by relevant law, regulation or ruling.
The Corporation makes no representation, warranty or guarantee of any federal,
state or local tax consequences of participation in the Plan to any Participant
or beneficiary thereof, or any personal representative or attorney-in-fact for
any such Participant or beneficiary.
ARTICLE THIRTEEN
13.01 Claim Procedure. A person who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan (hereinafter referred to
as a “Claimant”) may file a written request for such benefit with the
Corporation, setting forth his or her claim. The request must be addressed to
the Board.
13.02 Claim Decision. Upon receipt of a claim, the Corporation shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and the Plan
Administrator shall, in fact, deliver such reply within such period. The Plan
Administrator may, however, extend the reply period for an additional ninety
(90) days for reasonable cause. If the claim is denied in whole or in part, the
Plan Administrator shall adopt a written opinion, using language calculated to
be understood by the Claimant, setting forth:
i The specific reason or reasons for such denial;
ii Specific reference to pertinent provisions of this Plan on which such denial
is based;
iii A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary;
iv Appropriate information as to the steps to he taken if the Claimant wishes to
submit the claim for review; and
v The time limits for requesting a review under subsection iii and for review
under subsection iv hereof.
13.03 Request for Review. Within sixty (60) days after receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Corporation review the Plan Administrator’s determination. Such request must
be addressed to the Secretary of the Corporation at its then principal place of
business. The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Corporation. If the Claimant does not request a
review of the determination within such sixty (60)-day period, he or she shall
be barred and estopped from challenging the determination.

 

13



--------------------------------------------------------------------------------



 



13.04 Review of Decision. Within sixty (60) days after the Corporation’s receipt
of a request for review, it will review the Plan Administrator’s determination.
After considering all materials presented by the Claimant, the Corporation will
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Plan on which the
decision is based. If special circumstances require that the sixty (60)-day time
period be extended, the Corporation will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.
13.05 Effect of Reviewed Decision. A final decision by the Corporation, made
following a review conducted in accordance with the provisions of
Paragraph 13.04 hereof, shall be final, conclusive and binding on the Claimant,
such Claimant‘s dependents and/or beneficiaries, and such Claimants heirs and
assigns.
ARTICLE FOURTEEN
14.01 Amendment. This Plan may be amended or terminated by the Corporation at
any time, without notice to or consent of any person. Any such amendment or
termination shall take effect as of the date specified therein and, to the
extent permitted by law, may have retroactive effect. However, no such amendment
or termination shall reduce (i) the amount then credited to the Participant’s
Account, or (ii) his or her vested percentage under Paragraph 3.01. If the Plan
is terminated, benefits will be distributed in accordance with Article Six
hereof. Any other provision of this Plan to the contrary notwithstanding, the
Plan may be amended by the Corporation at any time, and retroactively if
required to the extent that, in the opinion of the Corporation, such amendment
is needed to ensure that the Plan will be characterized as a plan maintained
principally for a select group of management or highly compensated employees, as
described in sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or to conform
the Plan to the requirements of any applicable law, including ERISA and the
Code. No such amendment shall be considered prejudicial to any interest of a
Participant or beneficiary hereunder.
ARTICLE FIFTEEN
15.01 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing, and shall be signed by
the party giving or making the same. If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to the addressee’s last known address as shown on the records of the
Corporation. The date of such mailing shall be deemed the date of notice consent
or demand. Any person may change the address to which notice is to be sent by
giving notice of the change of address in the manner aforesaid.
ARTICLE SIXTEEN
16.01 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the Plan
Administrator, the Corporation and Plan from further liability on account
thereof.

 

14



--------------------------------------------------------------------------------



 



ARTICLE SEVENTEEN
17.01 Board Authority. The Board shall have full power and authority to
interpret, construe, and administer this Agreement and the Board’s
interpretations and constructions thereof, and actions thereunder, including any
valuation of a Participant’s Account or the amount or recipient of any
distribution to be made therefrom, shall be binding and conclusive on all
persons for all purposes, subject to the terms and conditions of Article Twelve.
No member of the Board shall be liable to any person for any action taken or
admitted in connection with the interpretation and administration of this
Agreement unless attributable to their willful misconduct or lack of good faith.
ARTICLE EIGHTEEN
18.01 Governing Law. The Plan and the rights and obligations of all persons
hereunder shall be governed by and construed in accordance with the laws of the
State of Ohio, other than its laws regarding choice of law, to the extent that
such state law is not preempted by federal law.
18.02 Entire Agreement. This Plan instrument, and Exhibits A, B and C
(incorporated herein by reference) represent the entire agreement and
understanding between the Corporation and those individuals having or acquiring
an interest hereunder. Accordingly, all prior or contemporaneous oral statements
and writings hereby are superseded.
18.03 Transition Relief for Payment Election. A Participant may no later than
December 31, 2008, or such date as permitted under Code Section 409A, elect to
change the time or form of payment to a date otherwise permitted for such
payment; provided, however, that no amount subject to the election shall be
otherwise payable in the year in which the election is made and that such
election shall not cause an amount to be paid in the year of election what would
not otherwise be payable in such year. This Paragraph 18.03 is intended to
comply with Internal Revenue Service Notice 2006-79, as modified and superseded
by Internal Revenue Service Notice 2007-86, and any other guidance issued under
Code Section 409A.
18.04 Pre-2005 Deferrals. Any amounts deferred and any earning thereon in
taxable years beginning before January 1, 2005 under the Plan shall be exempt
from the application of Section 409A of the Code.
18.05 Code Section 409A Compliance. This Plan is intended to be operated in
compliance with the provisions of Code Section 409A (including any rulings or
regulations promulgated thereunder). In the event that any provision of this
Plan fails to satisfy the provisions of Code Section 409A, such provision shall
be reformed so as to comply with Code Section 409A and to preserve as closely as
possible the intention of the Corporation in maintaining the Plan; provided
that, in the event it is determined not to be feasible to so reform a provision
of this Plan as it applies to a payment or benefit due to a Participant or his
or her Beneficiary(ies), such payment shall be made without complying with Code
Section 409A.

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation has executed this Plan as of the day and
year above first written.

            KEITHLEY INSTRUMENTS, INC.
      By:   /s/ Mark J. Plush         Title: Vice President and Chief Financial
Officer        Date: December 31, 2008  

 

16